 MARRIOTT IN-FLITE SERVICES365Marriott In-Flite Services,a Division of Marriott-HotShoppes,Inc. and Local 71, Transportation, Ter-minal,Interplant and Commissary Food Em-ployees Union,Hotel,Restaurant Employees andBartenders International Union,AFL-CIO, Peti-tioner.Case 29-RC-779November 20, 1967DECISION ON REVIEWBy MEMBERSFANNING,BROWN,AND JENKINSOn August 22, 1967, the Regional Director forRegion 29 issued a Decision and Direction of Elec-tion in the above-entitled proceeding, in which hefound appropriate a unit confined to employees atone of the Employer's three "in-flite" kitchensproviding catering services to certain airlines atJohn F. Kennedy Airport on Long Island, NewYork.Thereafter, the Employer filed a timelyrequest for review of the Regional Director's Deci-sion on the grounds that in making his unit deter-mination he departed from established Board policyand made factual findings which were clearly er-roneous.On September 20, 1967, the National LaborRelations Board by telegraphic Order granted therequest for review and stayed the election pendingdecision on review. Thereafter, the parties filedtimely briefs on review.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, the Board hasdelegated its powers in connection with this case toa three-member panel.The Board has considered the entire record inthis case with respect to the issues under review, in-cluding the briefs of the parties, and makes the fol-lowing findings:The Petitioner sought - and the RegionalDirector found appropriate - a unit of productionemployees,maintenancemechanics,mechanics'helpers, drivers, drivers' helpers, field coordinators,and storeroom employees at the Employer's "in-flite" kitchen, designated by it as Operation 377,located at 152-65 Rockaway Boulevard, Jamaica,New York. The Employer, in itsrequest for review,contends that the appropriateunit mustat least in-clude similar employees at its two other "in-flite"kitchens providing catering services for flights outof Kennedy Airport, designated as Operations 374and 300,respectively,located at New York Bou-levard and Rockaway Boulevard,Jamaica, and atScandinavianAirlinesService(S.A.S.), hangar 18,on the airport grounds. The Employer also has arestaurant and an employee cafeteria in the EasternAirlinesTerminal,designated as Operation 376,located in the terminal building.Thereis no historyof collective bargaining for any of the employees inthese four operations.The employees at Operations377, 374,and 300prepare food,assemble it, arrange it on trays, placeit in carriers,and transport it to aircraft.Operation377, whichemploys 305 employees,together withOperation376, with 140employees,have been inexistence for some time.' Operation 377 preparesin-flightmeals for Eastern and Delta Airlines.Operation 300, employing 75 employees, wasestablished in 1961 and caters for S.A.S. and AirIndia.2Operation374, with 80employees, wasopened in March 1967, and services flights ofBraniff(includingEasternAirlines'interchangeflights with Braniff),3Aeronaves de Mexico,Avian-ca, and LanChileAirlines.Most of the employeesatOperation374 weretransferred from the othertwo kitchens with the airline accounts they ser-viced.The three kitchen operations involved are geo-graphically close to one another.Operations 377and 374,located off the airport grounds, are I mileapart and 1-1/2 and 1-3/4 miles, respectively, fromOperation 300. Furthermore,the Employer statedat the hearing that it is in the process of constructinga new building on the airport grounds where it willconsolidate all of its in-flight kitchen operations.According to the construction plans, which havebeen approved by the Portof New YorkAuthority,the new building will provide almost three times thespace of the three current kitchen facilities together.The Employer estimated that the new building willbe completed by March 1,1968.4All four operations servicing Kennedy Airportare under the general supervision of a districtmanager.The Employer's central finance office inWashington,D.C., performs certain functions forall of its facilities.The district manager visits eachof the four operations at Kennedy Airport on a dailybasis.Under him is a district personnel representa-tivewhose office performs personnel and record-keeping functions for all four local operations in-cluding advertising for, interviewing,classifying,and assigning applicants for employment.Purchas-' InNational Caterersof New York, Inc,129NLRB 699, the Boarddirected elections in separate units for each of these two operations, thenthe only ones in existence2 InHotShoppes, Inc , 2-RC- 11829, in February 1962, a consent elec-tionwas held in a unit of employees of Operations 377 and 300, in29-RC-44(formerly 2-RC-13853),theRegionalDirector,inMarch1965, directed an election in a stipulated unit of the same scope,found tobe appropriate'An interchange flight is an exchange of aircraft, flight schedules,and/or crews between two airlines" In its opposition to the Employer's request for review,the Petitionerattached affidavits of two employees corroborating the testimony ofanother employee who stated at the hearing that a vice president of theEmployer told him that only Operation 300 would be moved to the new lo-cationAlso,in its brief on review, the Petitioner offered new evidencethat the Employer would lose certain economic advantages it now enjoysby reason of the present location of Operations 377 and 374 off the airportgroundsWe are not pursuaded that such additional evidence is sufficientbasis for discrediting the Employer's unequivocal statement that it plansto consolidate all of its in-flight kitchen operations servicing Kennedy Air-port atthe new buildingcurrentlyunder construction168 NLRB No. 59 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDing for all four operations is coordinated under cen-tral contracts and by the use of vendors approvedby the district manager.Some storage facilities atOperation 377 are commonly utilized and eachoperation borrows food from any other in emergen-cies.Operation 377 does certain baking, andprepares sauces and gravies, hors d'oeuvres, andcanapes for the other operations.Operation 300makes pudding and custards for Operation 374.Other examples of integration of the kitchen opera-tions are the assignment of a maintenance crew toOperation377 tomaintain and repair motor vehi-cles and other equipment used by all three kitchens,the preparation of food on occasion by Operation377 for Eastern-Braniff interchange flights, and thejoint assignment of employees from more than onekitchen to work on projects for special occasions.Employees at all four local operations'receive thesame wages and benefits,wear the same uniforms,and attend common training classes and social func-tions.Each operation has its own manager who reportsto the district manager.These managers make thefinal determination on hire of applicants screenedby the central personnel office,5 and have authorityto recommend discipline and discharge of em-ployees under them.At each of the kitchens thereis a representative of each airline whose flights arecatered.His function is to insure that the Employeris preparing the food and arranging it on trays in ac-cord with the menus and other directions of his em-ploying airline.The kitchen managers,as indicated,must adhere to these menus and directions. Also,theyrequisitionfoodand supplies alreadypurchased centrally and order certain items fromapproved vendors.During the Employer's fiscal year ending July 28,1967, there were a total of 83 permanent transfersand 306 instances of temporary interchange of em-ployees among the four local operations.Many ofthe temporary transfers were occasioned by theEastern Airlines strike in the summer of 1966, theopening of Operation 374 in 1967, and the use ofmaintenance employees assigned to Operation 377to perform maintenance and repair tasks for theother operations.In addition,the Employer statedthat some interchange occurs because of seasonalvariations in the flow of passengertrafficfor the air-lines served.On the basis of the foregoing and the entirerecord in this case,especially the similarity of func-tions performed by the three"in-flite"kitchens in-volved,their close geographic proximity,the degreeof integration and centralized control of their opera-tions, the lack of substantial local autonomy ofOperation 377, and the extent of interchange of em-ployees among the kitchens,together with the Em-ployer'sstatedplans to consolidate the threekitchens in a new single building after the estimatedMarch 1,1968, completion date of such building,we find,contrary to the Regional Director,that therequested unit confined to employees at Operation277 isinapropriate and that,in accord with the Em-ployer's contention,the smallest appropriate unitherein must include employees at Operations 377,374, and 300.Although the unit we thus find appropriate isbroader than that sought by the Petitioner,we shallnot dismiss the petition inasmuch as the Petitionerhas not specifically disclaimed interest in such unit.We shall therefore remand the case to the RegionalDirector for the purpose of conducting an electionpursuant to his Decision and Direction of Election,as modified herein,6subject to his ascertaining thatthe Petitioner has made an adequate showing of in-terest among the employees in the appropriate unit,and with the further exception that the eligibilitydate shall be that immediately preceding this date.7'Where applicants have not previously been screened by the centralpersonnel office, their hire by the operation managers is subject to the ap-proval of such office6A corrected election eligibility list, containing the names and ad-dresses of all the eligible voters,must be filed by the Employer with theRegional Director for Region 29 within 7 days after the date of this Deci-sion on Review The list may initially be used by the Regional Director toassist in determining an adequate showing of interest The RegionalDirector shall make the list available to all parties to the election when heshall have determined that an adequate showing of interest among the em-ployees in the unit found appropriate has been established No extensionof time to file this list shall be granted by the Regional Director except inextraordinary circumstancesFailure to comply with this requirementshall be grounds for setting aside the election whenever proper objectionsare filedExcelsior Underwear Inc.,156 N LRB 1236' If the Petitioner does not now desire to participate in an election in theunit we find appropriate herein,we shall permit it to withdraw its petitionwithout prejudice upon written notice to the Regional Director within 10days from the date of this Decision